          Case 2:18-cv-01649-GMN-DJA Document 53 Filed 01/17/20 Page 1 of 2



1    LOREN S. YOUNG, ESQ.
     Nevada Bar No. 7567
2    LINCOLN, GUSTAFSON & CERCOS, LLP
     ATTORNEYS AT LAW
3    3960 Howard Hughes Parkway, Suite 200
     Las Vegas, Nevada 89169
4    Telephone: (702) 257-1997
     Facsimile: (702) 257-2203
5    lyoung@lgclawoffice.com

6    Attorneys for Defendant, BELLAGIO, LLC

7

8                                   UNITED STATES DISTRICT COURT

9                                          DISTRICT OF NEVADA

10
     JOANN NAGY,                                             CASE NO: 2:18-cv-01649-GMN-DJA
11
             Plaintiff,
12                                                           JOINT STIPULATION TO VACATE
     v.                                                      SETTLEMENT CONFERENCE
13
     BELLAGIO, LLC,
14
             Defendants.
15

16           IT IS HEREBY STIPULATED by and between the Parties, Plaintiff, JOANN NAGY, by and

17   through her counsel of record, the law firm BUDOW AND NOBLE, P.C. and DENNETT

18   WINSPEAR, LLP, and Defendant, BELLAGIO, LLC, by and through its counsel of record, the law

19   firm LINCOLN, GUSTAFSON & CERCOS, LLP, that the Settlement Conference currently scheduled

20   for January 28, 2020 to start at 9:30 a.m. in Courtroom 3A (Dkt. No. 49) can be vacated as the Parties

21   have reached a full resolution of all claims involved in the lawsuit.

22           After several discussions and arms-length negotiations, Plaintiff and Defendant reached a

23   settlement of all claims related to the subject incident. The Parties have finalized a settlement

24   agreement, which is governed by a confidentiality clause. The settlement agreement has been accepted

25   and signed by Plaintiff. A proposed stipulation and order for dismissal of the action, with prejudice,

26   has been prepared and is with Plaintiff for review and signature.

27           The payment instructions have been provided to Defendant and the settlement draft has been

28   processed. It is anticipated that the settlement draft should be received by Defendant’s counsel on or


                                                       -1-
          Case 2:18-cv-01649-GMN-DJA Document 53 Filed 01/17/20 Page 2 of 2



1    before January 22, 2020. Once the settlement draft is received by Plaintiff’s counsel, Defendant will

2    file the stipulation to dismiss the action, prejudice. The Parties anticipate these activities should be

3    completed no later than January 31, 2020.

4                  Thus, the Parties propose, stipulate and agree that the scheduled settlement conference for

5    January 28, 2020 may be vacated.

6    Dated this 17th day of January, 2020.                                               Dated this 17th day of January, 2020.

7    LINCOLN, GUSTAFSON & CERCOS, LLP                                                    BUDOW AND NOBLE, P.C.
8    /s/ Loren S. Young                                                                  /s/ Walter E. Gillcrist
     ______________________________                                                      ______________________________
9    Loren S. Young, Esq.                                                                Walter E. Gillcrist, Jr., Esq.
     Nevada Bar No. 7567                                                                 Maryland Bar No. 398328
10   3960 Howard Hughes Parkway, Suite 200                                               12300 Twinbrook Parkway, Suite 540
     Las Vegas, NV 89169                                                                 Rockville, MD 20852
11   Attorneys for Defendant, BELLAGIO, LLC
                                                                                         DENNETT WINSPEAR, LLP
12
                                                                                         /s/ Gina Gilbert Winspear
13                                                                                       ___________________________
                                                                                         Gina Gilbert Winspear, Esq.
14                                                                                       Nevada Bar No. 5552
                                                                                         3301 N. Buffalo Drive, Suite 195
15                                                                                       Las Vegas, NV 89129
                                                                                         Attorneys for Plaintiff, JOANN NAGY
16

17
                   IT IS SO ORDERED that the Settlement Conference scheduled for January 28, 2020 pursuant
18
     to the Court’s order dated November 1, 2019 (Dkt. No. 49), is hereby
                                                                hereby    VACATED.
                                                                       vacated.
19

20                                                                              _________________________________________
                                                                                UNITED STATES
                                                                                        STATESDISTRICT   COURT
                                                                                                MAGISTRATE       JUDGE
                                                                                                              JUDGE
21
                                                                                DATED: _________________________________
22                                                                              DATED: January 21, 2020

23                                                                              CASE NO: 2:18-cv-01649-GMN-DJA
24

25   v:\k-o\nagy_mgm\atty notes\drafts\pldgs\20200116 stipulationmsc_lsy.docx


26
27

28
                                                                                   -2-
